UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church St., Guilford, CT 06437 (Address of principal executive offices) (Zip code) Prospector Partners Asset Management, LLC, 370 Church St., Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:December 31, 2013 Item 1. Report to Stockholders. Prospector Capital Appreciation Fund Prospector Opportunity Fund Annual Report www.prospectorfunds.com December 31, 2013 PROSPECTOR FUNDS, INC. February 4, 2014 Dear Shareholders of the Prospector Capital Appreciation Fund and Prospector Opportunity Fund, The equity market rally continued unabated during the six months ended December 31, 2013 (the “second half”), with the S&P 500 capping off an impressive 32.4% total return for the year ended December 31, 2013 (the “full year”).During the second half, the S&P 500 rose 16.3% in an advance in domestic stocks that carried the index to all-time highs.Once again, cyclical sectors outperformed.Specifically, Industrials, Tech, and Consumer Discretionary were among the top performers.The market rose despite rising long-term interest rates. Current Market Environment We remain in the same monetary stimulus heavy, slow growth, tepid economic environment as the world slowly delevers following the financial crisis.Although we anticipate 2014 growth in GDP and corporate earnings should improve from the 2013 pace. The major macroeconomic forces that have been drivers of the financial markets since the financial crisis of 2008 remain generally in place.Major governments in the U.S., Europe, China, and Japan are all printing money at record levels at the same time.This coordinated global monetary strategy should ultimately lead to currency debasement.In the meantime, the beneficiaries of this global liquidity, especially financial markets, have enjoyed themselves.Despite the lack of movement in the consumer price index (CPI), inflation is on the rise in the United States.Healthcare and other insurance costs, food costs, and natural gas prices are notable examples. Changed Federal Reserve Strategy Triggers Market Response Since Ben Bernanke indicated that the Federal Reserve would consider tapering its purchases of Treasuries and mortgage-backed securities, the yield on the benchmark 10 year Treasury note rose from 1.6% just prior to the tapering announcement to 3.0% by year end. The necessary weaning from Quantitative easing (QE) is upon us.Recall that QE (the process of expanding the quantity of money in the economy through central bank purchases of Treasury and mortgage securities) limited the downside of the financial crisis by keeping markets liquid and offsetting the deflationary pressures.The tightening in financial conditions could dampen the economic recovery we have been in since the end of the financial crisis. While the U.S. economy may catch a cold from the tightening, the risks to emerging markets could be worse.Emerging market currencies have reacted violently to the Fed tapering - which is viewed as the first step in a process that will lead to actual tightening.The first to stumble were the Indian rupee and Brazilian real, which sold off hard in the summer of 2013 soon after the Fed tapering strategy was unveiled.More recently the Argentine peso and the Turkish lira have slid precipitously.Central bankers in Argentina scaled back their interventions to protect the peso in currency markets and accepted an additional 15% devaluation versus the U.S. dollar.Turkish central bankers boosted short-term interest rates by over 200 basis points in an attempt to halt the slide in the lira which has lost a quarter of its value versus the dollar in the last twelve months. We are entering a period where central bank policies around the globe are less coordinated.It’s not yet every man (or nation) for themselves, but that’s the path we are on.Emerging market policy makers are responding to capital flight precipitated by the change in Fed policy by allowing rates to rise and currencies to fall.This will harm economic growth. 1 PROSPECTOR FUNDS, INC. Japan Sets its Own Course Japan’s 25 year old financial malaise has lasted so long that many assume a sustainable equilibrium has been attained.Don’t be fooled.Its financial, demographic and nuclear problems remain serious, urgent and transmittable:Trade connections and Japan’s holdings of our Treasury debt mean it matters to us.Prime Minster Abe has vowed to: double the money supply over two years, cut corporate taxes, streamline regulation (easier to cut costs), reduce electricity prices (restart nuclear power plants) and generally boost fiscal stimulus.All this is underway and has been well received by the electorate, while financial markets have had a mixed but generally positive response.The yen has declined by over 20% versus the dollar, and long bond yields, while still ridiculously low, have nearly doubled.Japanese equities, in yen terms, were up 55% in 2013. So far, so good.The economy has ticked up and starting up the shuttered nuclear power plants should save over $20 billion a year.Yet with the yen down sharply, import prices and other cost pressures could push inflation past Abe’s 2% targets.If rates continue to rise, interest expense on a government debt that is 230% of the GDP could quickly quadruple, absorbing a frighteningly high proportion of the national budget.Finally, the world’s third largest economy won’t be allowed to export its problems without trade partner response.Searching for a way out of intractable trouble, Japan has responded with a high-risk tactic about which we remain skeptical. Prospector Capital Appreciation Fund Highlights Your Capital Appreciation portfolio had strong absolute performance in the second half of the year, however it modestly lagged the S&P 500 returning 13.22% versus the S&P 500 return of 16.31% for the period ending December 31, 2013.The underperformance is attributed to our lack of exposure to the more cyclical sectors of the stock market. While paper-producer Domtar was the largest overall contributor to performance (the shutdown of a major competitor’s mill will take significant capacity out of the market, aiding pricing in the paper market), Energy was the top contributing sector.Among our Energy holdings, Hess and Clayton Williams Energy were top contributors, but the portfolio also benefited from a significant positive move in the USEC convert position, as the company announced a restructuring agreement with note holders.Financials, where our property-casualty stocks had solid gains, was the second largest contributing sector in the back half of the year.Another top performer was Corning, which makes the glass for your iPhone screen and very likely your flat-screen TV as well.Corning benefited from a very accretive restructuring of a joint venture with Samsung. During the second half, we initiated eleven new positions, and eliminated fifteen.Annualized turnover was 31%.Two of our larger new positions were pharmaceuticals – Sanofi and Merck.Both of these companies had been under-performers, have drug pipelines that are perhaps under-appreciated by Wall Street, and have potential restructuring opportunities in front of them.We also see them as nice replacements for two of our larger sales during the period, Johnson & Johnson and Pfizer, both of which had been stellar performers, and in Pfizer’s case, have restructuring opportunities largely behind them. Our largest sale was reinsurer Platinum Underwriters, and we also eliminated our position in Arch Capital Group.Given the increasingly competitive insurance rate environment, and the strong appreciation in stocks, we have slowly reduced the property-casualty positions through the year. 2 PROSPECTOR FUNDS, INC. Prospector Opportunity Fund Highlights Despite a strong absolute return in the second half, your Opportunity Fund portfolio lagged both the Russell 2000 and Russell Mid-Cap indices returning 13.53% versus 19.82% and 16.73% for the Russell 2000 and Russell Mid-Cap indices, respectively for the period ending December 31, 2013.As was true for the full year results, the comparative shortfall was largely attributable to our lack of relative exposure to the Consumer Discretionary and Industrial sectors. The Opportunity Fund’s top performing sectors in the second half of 2013 were the Energy, Industrials, and Consumer Discretionary groups.Hess bolstered our Energy stock performance, while CIRCOR led our Industrial equities, and Gentex was a key contributor among our Consumer Discretionary holdings. Our overweight position in the Financial Services area hurt our relative performance in the second half, as strong performance from two of our Asset Management stocks (Legg Mason and Franklin) was not enough to offset lagging performance from our other financials.Asset Managers led the group as that industry underwent an important shift during the year.For the first time since 2007, equity mutual fund flows turned positive.Interestingly, this strength in equities started with a very strong January and continued through the rest of the year with average monthly inflows for the fourth quarter higher than that for the rest of the entire year.Fixed income, however, performed far differently during 2013.Strong, consistent inflows since the financial crisis persisted through May only to reverse powerfully in June with the first mention of Bernanke’s taper.This weakness continued throughout the remainder of the year and was far more concentrated in actively-managed funds than in passively-managed fixed income ETF products. We believe asset managers such as current holdings Franklin Resources, Invesco, and Legg Mason should benefit from this “tipping point.”In a period of rising interest rates, demand for equities should continue to outstrip that of fixed income and fee rates for these products are typically far higher.Asset managers have a significant fixed cost element in their cost structures so margin expansion from positive operating leverage and faster revenue growth should ensue. New purchases in the Industrials and the Consumer area were again driven by our disciplined focus on predictable and stable free cash flows.In Industrials, the purchases included Xylem and Landstar, while in the Consumer space we found good value in Denny’s and Hillshire. Outlook The economy has remained in slow growth recovery mode since the end of the financial crisis.We expect modestly better economic performance in 2014, but not enough to declare that the pattern has changed for the better.Europe is slowly improving off recessionary levels and the U.S. economy is benefitting from a recovery in the housing sector.Indeed the wealth effect on the U.S. consumer from rising 401k balances and home values should help spur consumer spending growth, a key driver of economic growth.Despite the 140 basis point rise in rates from the lows of early May 2013, central bank policies and interest rates remain accommodating.Budget and trade deficits in the U.S. have halved from the depths of 2009, yet remain elevated in historical terms.The budget deficit has trimmed to 4% of GDP in 2013 from about 10% in 2009. Interest and mortgage rates continue near historically low levels despite the recent run up.Our best guess is those rates may be materially higher in five years.This should be troublesome for bond investors.The outlook for equities in a higher interest rate scenario is less certain.Higher rates will likely accompany better economic conditions and possibly higher inflation, both of which are relative positives for equities compared to bonds. 3 PROSPECTOR FUNDS, INC. Equity valuations are starting to reach extended levels due to the strong advance.We believe we are in the latter stages of a bull market.Equities still look attractive when comparing earnings yields of stocks to Treasury or even corporate bond yields.As the benefits from aggressive buybacks diminish with higher valuations, corporations are looking to mergers and acquisitions (M&A) as preferable capital deployment opportunities.M&A activity is accelerating after an extremely quiet five year period.Private equity holds dry powder in hand.Corporations have terrific balance sheets and are accumulating excess cash and capital.Importantly they are also starting to spend on capital projects and hiring new employees.This will likely pressure profit margins in the near term which sit at all-time high levels, just under 10% for the third quarter of 2013 for example.The offset should be an improvement in revenue growth from the low single digit levels of the past few years.Perhaps the uncertain macro environment will move towards resolution, and when that happens, the values inherent in your portfolio may attract acquirers and other investors.In the meantime we believe equities are a superior asset allocation alternative longer term. Thank you for entrusting us with your money. Respectfully submitted, John D. Gillespie Richard P. Howard Kevin R. O’Brien Jason A. Kish 4 PROSPECTOR FUNDS, INC. Performance data quoted represents past performance; past performance does not guarantee future results. Opinions expressed are those of the Funds and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Funds invest in smaller and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility.The Funds may hold restricted securities purchased through private placements.Such securities can be difficult to sell without experiencing delays or additional costs.Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.These risks are fully disclosed in the prospectus. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.This index cannot be invested in directly. The Russell 2000 Index is an unmanaged small-cap index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index.This index cannot be invested in directly. The Russell Midcap Index is an unmanaged mid-cap index that measures the performance of the 800 smallest companies in the Russell 1000 Index.This index cannot be invested in directly. Basis point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. Consumer Price Index (CPI) is a measure that examines the weighted average of prices of a basket of consumer goods and services, such as transportation, food and medical care.The CPI is calculated by taking price changes for each item in the predetermined basket of goods and averaging them; the goods are weighted according to their importance.Changes in CPI are used to assess price changes associated with the cost of living. Free cash flow is revenue less operating expenses including interest expenses and maintenance capital spending.It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, investing back into the business or share repurchases. Fund holdings and/or security allocations are subject to change at any time and are not recommendations to buy or sell any security.Please see the Schedule of Investments section in this report for a full listing of the Fund’s holdings. Prospector Funds, Inc. are distributed by Quasar Distributors, LLC. 5 PROSPECTOR FUNDS, INC. Capital Appreciation Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.  Average Annual Rates of Return (%) – As of December 31, 2013 One Year Three Year Five Year Since Inception(1) Capital Appreciation Fund 19.10% 6.54% 13.19% 5.01% S&P 500 Index(2) 32.39% 16.18% 17.94% 5.35% September 28, 2007 The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 6 PROSPECTOR FUNDS, INC. Opportunity Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rates of Return (%) – As of December 31, 2013 One Year Three Year Five Year Since Inception(1) Opportunity Fund 27.25% 13.33% 16.50% 9.22% Russell 2000 Index(2) 38.82% 15.67% 20.08% 7.37% Russell Midcap Index(3) 34.76% 15.88% 22.36% 7.19% September 28, 2007 An unmanaged small-cap index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index. This index cannot be invested in directly. An unmanaged mid-cap index that measures the performance of the 800 smallest companies in the Russell 1000 Index. This index cannot be invested in directly. 7 PROSPECTOR FUNDS, INC. Expense Example December 31, 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, redemption fees, wire transfer fees, maintenance fee (IRA accounts), and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2013 – December 31, 2013). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, shareholder servicing fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (07/01/2013) Value (12/31/2013) (07/01/2013 to 12/31/2013) Capital Appreciation Actual(2) Capital Appreciation Hypothetical (5% return before expenses) 1,018.65 6.61 Opportunity Actual(2) 1,135.30 7.00 Opportunity Hypothetical (5% return before expenses) 1,018.65 6.61 Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.30% and 1.30% for Capital Appreciation Fund and Opportunity Fund, respectively, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended December 31, 2013 of 13.22% and 13.53% for Capital Appreciation Fund and Opportunity Fund, respectively. 8 PROSPECTOR FUNDS, INC. Sector Allocation (% of net assets) (Unaudited) as of December 31, 2013(1)(2) Capital Appreciation Fund Top 10 Holdings (% of net assets) (Unaudited) as of December 31, 2013(1)(3) Capital Appreciation Fund Domtar % Hess Loews Automatic Data Processing Post Properties Corning ConocoPhillips FirstEnergy Abbott Laboratories E.I. Du Pont de Nemours Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Sector allocation includes all investment types. Invesco Treasury Portfolio excluded from top 10 holdings. 9 PROSPECTOR FUNDS, INC. Sector Allocation (% of net assets) (Unaudited) as of December 31, 2013(1)(2) Opportunity Fund Top 10 Holdings (% of net assets) (Unaudited) as of December 31, 2013(1)(3) Opportunity Fund Invesco % Hess CNA Financial Franklin Resources Lancaster Colony Murphy Oil Platinum Underwriters Holdings Infinity Property & Casualty OceanFirst Financial Tyco International Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Sector allocation includes all investment types. Invesco Treasury Portfolio excluded from top 10 holdings. 10 PROSPECTOR FUNDS, INC. Schedule of Investments December 31, 2013 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 75.9% Chemicals – 2.0% E.I. Du Pont de Nemours $ Consumer Discretionary – 2.1% Cablevision Systems, Class A DreamWorks Animation SKG, Class A* Consumer Staples – 12.7% Beam Campbell Soup Coca-Cola Coca-Cola Enterprises Energizer Holdings Hillshire Brands Sysco Tootsie Roll Industries Walgreen Wal-Mart Stores Diversified Financial Services – 2.2% Legg Mason PHH* Energy – 11.8% Clayton Williams Energy* ConocoPhillips Hess Murphy Oil Talisman Energy WPX Energy* Healthcare – 8.7% Abbott Laboratories Hospira* Johnson & Johnson Merck & Co. Pfizer See Notes to the Financial Statements 11 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2013 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 75.9% (CONTINUED) Healthcare – 8.7% (Continued) Sanofi – ADR $ Industrials – 1.4% Briggs & Stratton Curtiss-Wright Fortune Brands Home & Security Information Technology – 6.7% Automatic Data Processing Comtech Telecommunications Corning Paychex Xerox Insurance – 10.9% American International Group Aspen Insurance Holdings Berkshire Hathaway, Class B* CNA Financial Donegal Group, Class A First American Financial Loews Montpelier Re Holdings Platinum Underwriters Holdings State Auto Financial Metals & Mining – 2.8% AuRico Gold Barrick Gold Gold Fields – ADR Newmont Mining Sibanye Gold – ADR Paper & Forest Products – 3.6% Domtar See Notes to the Financial Statements 12 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2013 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 75.9% (CONTINUED) Real Estate – 4.0% Forestar Group* $ Post Properties Telecommunication Services – 2.0% Telephone & Data Systems Utilities – 5.0% FirstEnergy NRG Energy Public Service Enterprise Group UNS Energy Total Common Stocks (Cost $26,527,465) Par CONVERTIBLE BONDS – 18.0% Consumer Staples – 1.6% Archer Daniels 0.875%, 02/15/2014 $ Chiquita Brands 4.250%, 08/15/2016 Diversified Financial Services – 3.3% Janus Capital Group 0.750%, 07/15/2018 PHH 4.000%, 09/01/2014 Energy – 2.3% InterOil 2.750%, 11/15/2015 USEC 3.000%, 10/01/2014 See Notes to the Financial Statements 13 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2013 Capital Appreciation Fund Description Par Value CONVERTIBLE BONDS – 18.0% (CONTINUED) Healthcare – 1.7% Auxilium Pharmaceuticals 1.500%, 07/15/2018 $ $ Chemed 1.875%, 05/15/2014 Hologic 2.000%, 12/15/2037 Industrials – 2.1% L-3 Communications 3.000%, 08/01/2035 Trinity Industries 3.875%, 06/01/2036 Information Technology – 1.3% Comtech Telecommunications 3.000%, 05/01/2029 Metals & Mining – 4.9% Horsehead Holding 3.800%, 07/01/2017 Newmont Mining 1.250%, 07/15/2014 1.625%, 07/15/2017 Northgate Minerals 3.500%, 10/01/2016 RTI International 3.000%, 12/01/2015 1.625%, 10/15/2019 Real Estate – 0.8% Forestar Group 3.750%, 03/01/2020 Total Convertible Bonds (Cost $8,500,774) See Notes to the Financial Statements 14 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2013 Capital Appreciation Fund Description Shares Value EXCHANGE TRADED FUND – 0.1% SPDR Gold Trust* (Cost $51,779) $ SHORT-TERM INVESTMENT – 5.8% Invesco Treasury Portfolio, 0.020%^ (Cost $2,411,105) Total Investments – 99.8% (Cost $37,491,123) Other Assets and Liabilities, Net – 0.2% Total Net Assets – 100.0% $ * Non-income producing security ADR – American Depository Receipt ^ Variable Rate Security – the rate shown is the annualized seven-day effective yield as of December 31, 2013. ­ See Notes to the Financial Statements 15 PROSPECTOR FUNDS, INC. Schedule of Investments December 31, 2013 Opportunity Fund Description Shares Value COMMON STOCKS – 92.0% Banks – 13.5% BSB Bancorp* $ Cape Bancorp Capital Bank Financial, Class A* Central Pacific Financial Chicopee Bancorp City National Clifton Savings Bancorp CU Bancorp* Fifth Third Bancorp First Defiance Financial Fox Chase Bancorp HomeTrust Bancshares* Metro Bancorp* Ocean Shore Holding OceanFirst Financial OmniAmerican Bancorp* Oritani Financial PacWest Bancorp Peoples Federal Bancshares SI Financial Group United Financial Bancorp Washington Trust Bancorp Westfield Financial Chemicals – 1.2% H.B. Fuller Consumer Discretionary – 3.7% Denny’s* Gentex Home Depot Hyatt Hotels, Class A* Jack in the Box* Matthews International, Class A Noodles & Company* Consumer Staples – 9.5% Church & Dwight See Notes to the Financial Statements 16 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2013 Opportunity Fund Description Shares Value COMMON STOCKS – 92.0% (CONTINUED) Consumer Staples – 9.5% (Continued) Crimson Wine Group* $ Harris Teeter Supermarkets Hillshire Brands J & J Snack Foods Lancaster Colony Monster Beverage* Orkla PepsiCo Wal-Mart Stores Containers & Packaging – 1.4% Silgan Holdings Diversified Financial Services – 10.6% Citigroup Franklin Resources IntercontinentalExchange Invesco Legg Mason Leucadia National PICO Holdings* Energy – 5.3% Clayton Williams Energy* Hess Murphy Oil Healthcare – 6.0% Auxilium Pharmaceuticals* Haemonetics* Invacare Johnson & Johnson Merck & Co. Patterson Companies Pfizer WellPoint See Notes to the Financial Statements 17 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2013 Opportunity Fund Description Shares Value COMMON STOCKS – 92.0% (CONTINUED) Industrials – 7.9% Alliant Techsystems $ Celadon Group CIRCOR International Curtiss-Wright Landstar System Northrop Grumman Tyco International Xylem Information Technology – 8.7% Cadence Design Systems* EMC Global Cash Access Holdings* Maxim Integrated Products Microsoft NetApp Paychex Symantec Teradata* VeriSign* Xilinx Insurance – 16.3% Arthur J. Gallagher Aspen Insurance Holdings Axis Capital Holdings Catlin Group Chubb CNA Financial Endurance Specialty Holdings Infinity Property & Casualty MetLife Platinum Underwriters Holdings Progressive W.R. Berkley XL Group See Notes to the Financial Statements 18 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2013 Opportunity Fund Description Shares Value COMMON STOCKS – 92.0% (CONTINUED) Metals & Mining – 1.6% Gold Fields – ADR $ Kinross Gold Newmont Mining Sibanye Gold – ADR Victoria Gold* Paper & Forest Products – 1.2% Deltic Timber Domtar Real Estate – 1.6% Forestar Group* Howard Hughes* Parkway Properties Utilities – 3.5% Empire District Electric Pepco Holdings Public Service Enterprise Group TECO Energy UIL Holdings Total Common Stocks (Cost $68,852,479) Par CONVERTIBLE BONDS – 1.1% Industrials – 0.6% Alliant Techsystems 3.000%, 08/15/2024 $ Real Estate – 0.5% Forestar Group 3.750%, 03/01/2020 Total Convertible Bonds (Cost $813,284) See Notes to the Financial Statements 19 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2013 Opportunity Fund Description Shares Value SHORT-TERM INVESTMENT – 7.4% Invesco Treasury Portfolio, 0.020%^ (Cost $7,257,446) $ Total Investments – 100.5% (Cost $76,923,209) Other Assets and Liabilities, Net – (0.5%) ) Total Net Assets – 100.0% $ * Non-income producing security ADR – American Depository Receipt ^ Variable Rate Security – the rate shown is the annualized seven-day effective yield as of December 31, 2013. ­ See Notes to the Financial Statements 20 PROSPECTOR FUNDS, INC. Statements of Assets and Liabilities December 31, 2013 Capital Appreciation Fund Opportunity Fund ASSETS: Investments, at market value (Cost $37,491,123 and $76,923,209, respectively) $ $ Cash Receivable for investment securities sold — Receivable for dividends and interest Receivable for capital shares sold Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable for capital shares redeemed Payable to adviser, net Accrued distribution fees Accrued expenses and other liabilities Total liabilities NET ASSETS $ $ COMPOSITION OF NET ASSETS: Portfolio capital $ $ Distributions in excess of net investment income ) ) Accumulated net realized gain on investments Net unrealized appreciation of investments Total net assets $ $ CAPITAL STOCK, $0.0001 par value Authorized Issued and outstanding NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE $ $ See Notes to the Financial Statements 21 PROSPECTOR FUNDS, INC. Statements of Operations For the Year Ended December 31, 2013 Capital Appreciation Fund Opportunity Fund INVESTMENT INCOME: Interest income $ $ Dividend income Less: Foreign taxes withheld ) ) Total investment income EXPENSES: Investment advisory fees Administration fees Fund accounting fees Directors’ fees Audit fees Transfer agent fees Registration fees Distribution fees Other expenses Custodian fees Legal fees Postage and printing fees Total expenses Less: Fee waivers ) ) Total net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS: Net realized gain on investments Net change in unrealized appreciation of investments Net gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ See Notes to the Financial Statements 22 PROSPECTOR FUNDS, INC. Statements of Changes in Net Assets Capital Appreciation Fund Year Ended Year Ended December 31, 2013 December 31, 2012 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation of investments Net increase resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees 8 Net decrease from capital share transactions ) ) DISTRIBUTIONS PAID FROM: Net investment income ) ) Net realized gains ) ) Total distributions to shareholders ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period (including distributions in excess of net investment income of $(66,313) and $(227,611), respectively) $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net decrease ) ) See Notes to the Financial Statements 23 PROSPECTOR FUNDS, INC. Statements of Changes in Net Assets Opportunity Fund Year Ended Year Ended December 31, 2013 December 31, 2012 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation of investments Net increase resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees Net increase from capital share transactions DISTRIBUTIONS PAID FROM: Net investment income ) ) Net realized gains ) ) Total distributions to shareholders ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including distributions in excess of net investment income of $(10,409) and $(11,546), respectively) $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase See Notes to the Financial Statements 24 PROSPECTOR FUNDS, INC. Financial Highlights Capital Appreciation Fund Year Ended December 31, For a Fund share outstanding throughout the period NET ASSET VALUE: Beginning of period $ OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) Total from operations ) LESS DISTRIBUTIONS: From net investment income ) From net realized gains ) — Total distributions ) NET ASSET VALUE: End of period $ TOTAL RETURN % % )% % % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment income to average net assets: Before expense reimbursement % After expense reimbursement % Portfolio turnover rate 31
